JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. The circuit court decided the issue of sovereign immunity, and the issue is ripe for appellate review. The lack of specific mention of the issue of sovereign immunity in the order does not mean the issue was not decided. The order provides as follows: “After reviewing the motion, response, reply, supporting briefs, and after considering the argument made by counsel during a February 24, 2011 hearing on the motion to dismiss, the Court denies the motion.” The issue of sovereign immunity was argued in the pleadings and in oral argument. Therefore, pursuant to the order, the issue of sovereign immunity was considered and decided. I join Justices Baker’s and Brown’s dissents. The majority decision ignores what the circuit court did and improperly restricts our ability to reach issues presented on appeal and decide cases on their merits. BROWN and BAKER, JJ„ join.